UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-2217




In Re:   GARY B. WILLIAMS,

                Petitioner.




              On Petition for Writ of Habeas Corpus.


Submitted:   January 13, 2009                Decided:   January 15, 2009


Before WILLIAMS,   Chief     Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Petition dismissed by unpublished per curiam opinion.


Gary B. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary B. Williams, a federal pretrial detainee, filed a

petition for a writ of habeas corpus with this court pursuant to

28 U.S.C. § 2241 (2000).            In the petition, Williams alleges that

he was illegally arrested and is being unlawfully detained, he

is being denied access to the courts, and his right to a speedy

trial   has    been      violated.      He       seeks   immediate      release      from

custody     and    other    relief.        Upon      review,    we     conclude      that

Williams      is   not    entitled    to     the    relief     sought.        Moreover,

Williams may assert his claims in pretrial proceedings in his

pending criminal case.          See United States v. Williams, No. 4:08-

cr-00087-RGD-FBS-1          (E.D.     Va.).          Accordingly,        we    dismiss

Williams’ petition.          We dispense with oral argument because the

facts   and    legal     contentions       are     adequately    presented      in    the

materials     before      the   court   and       argument     would    not    aid   the

decisional process.

                                                                              DISMISSED




                                            2